DETAILED ACTION
This is the Office action based on the 17128215 application filed December 21, 2020, and in response to applicant’s argument/remark filed on August 29, 2022.  Claims 1-9 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Election/Restrictions
Applicant’s election, with traverse,  of Group I, claims 1-8 in the reply filed on August 29, 2022 is acknowledged.      The traversal is on the ground(s) that (1) all of the claims ate properly presented in the same application; (2) undue diverse searching should not be required; and (3) all claims should be examined together.  This is not found persuasive because, as to 
(a) the method can be practiced by using a different apparatus, as explained in the restriction requirement, and there is thus subject matter that does not overlap and need not be simultaneously examined because examining the apparatus is performed without giving patentable weight to the method.
(b)  the fields of search are different for method claims compared to apparatus claims,
(c) the apparatus and the method are examined differently in that the method can be performed by a different apparatus, and the apparatus can be used to perform a different method, 
(d) burden is shown by the different classification for the method and the apparatus,
(e) the method and apparatus are different inventions, and
(f ) restriction is necessary when more than one invention are present.
The requirement is still deemed proper and is therefore made FINAL. Claim 9 withdrawn from consideration.

 Claim Interpretations
Claim 1 recites “c) etching the mask layer while suppressing a variation of an opening dimension of the upper portion of the opening by the protective film”.  The phrase “suppressing a variation of an opening dimension of the upper portion of the opening by the protective film”.  For the purpose of examining this will be interpreted as the protective film causes a variation of an opening dimension of the upper portion of the opening, and this variation caused by the protective film is suppressed during the etching.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Claims 1-3 and 7-8 rejected under 35 U.S.C. 102(a)(2) as anticipated by Chen et al. (U.S. PGPub. No. 20200119042), hereinafter “Chen”. 
--Claim 1, 2, 3, 7: Chen teaches a method, comprisingprovide a substrate comprising an etch target film 302/312 and a mask layer 304 on the etch target film, the mask layer 304 has an opening 310 (Fig. 3A, [0041]);forming a nonconformal protective layer 314 on an upper portion of the opening 310 in the mask layer 304 by using PVD (Fig. 3B, [0046-0048]);etching the protective layer 314 and the layer 302/312, wherein the opening 310 becomes wider at the bottom portion of the opening 310 (Fig. 3C, [0050-0052]).     Fig. 3C shows that the width of the top portion of the opening stays unchanged during the etching.--Claim 8: Chen further teaches that the mask layer 304 may comprise tungsten ([0033])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 rejected under U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of  Wang et al. (U.S. PGPub. No. 20040232552), hereinafter “Wang”.--Claim 4: Chen teaches the invention as above.  Chen further teaches that the nonconformal protective layer 314 may be deposited by any nonconformal deposition ([0047]), but fails to teach that the nonconformal deposition may be a CVD process.Wang teaches that an opening may be filled by using a nonconformal CVD process to form a film such that the film is thicker at the top portion of the opening ([0010-0012, 0039, 0048]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a nonconformal CVD process to form the nonconformal protective layer 314 in the invention of Chen because Chen teaches that the nonconformal protective layer 314 may be deposited by any nonconformal deposition, and Wang teaches that such nonconformal protective layer may be effectively formed by using a nonconformal CVD process.

 Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 5, none of the cited prior arts teaches the feature “wherein the b-1) of supplying the first reactant and adsorbing of the first reactant is ended before the first reactant is adsorbed on the entire side wall of the opening, or wherein the b-2) of supplying the second reactant and reacting of the first reactant with the second reactant is ended before the second reactant forms a film on the entire side wall of the opening.” in the context of claim 5;With respect to claim 6, none of the cited prior arts teaches the feature “wherein the b) of forming the protective film and the c) of etching the mask layer are repetitively executed.” in the context of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713